1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 SHARON MEREDITH TAFOYA,

 8          Plaintiff-Appellant,

 9 v.                                                                           NO. 29,784

10 GARY LEE TAFOYA,

11          Defendant-Appellee.


12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 John F. Davis, District Judge

14 Sharon Meredith Tafoya
15 Rio Rancho, NM

16 for Appellant

17 Gary Lee Tafoya
18 Algodones, NM

19 for Appellee

20                                 MEMORANDUM OPINION

21 WECHSLER, Judge.

22          Summary reversal was proposed for the reasons stated in the notice of proposed
1 disposition. No memorandum opposing summary reversal has been filed, and the time

2 for doing so has expired.

3       Reversed.

4       IT IS SO ORDERED.


5                                             ______________________________
6                                             JAMES J. WECHSLER, Judge


7 WE CONCUR:



8 _______________________________
9 RODERICK T. KENNEDY, Judge



10 _______________________________
11 ROBERT E. ROBLES, Judge




                                          2